DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a groove and a protrusion” in claim 9 and “an internal cavity” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding claim 1, “the palmar surface” in lines 2-3 should be read as “a palmar surface.”  
Regarding claim 13, “the palmar surface” in line 2 should be read as “a palmar surface.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “generally flat surface” in claim 1 to mean generally flat with minor deviations. 
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “substantially rigid material” in claim 2 to mean a material that is rigid enough to constrict movement of one or more fingers.
Regarding claim 18, it is unclear whether “one or more fingers” in line 2 of claim 18 is meant to be the same as “one or more fingers” in claim 13 in lines 3 and 5-6. Clarification is required. 
Claims 3-12 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US 6,575,925 B1) in view of Figley (US 6,602,213 B1).
Regarding claim 1, Noble discloses a finger brace (see Figs. 3A-3B and Col. 2 lines 3-7), comprising: 
a brace member having a generally flat surface for supporting the palmar surface of one or more fingers (see Modified Fig. 3A of Noble; the bottom portion of shell 10 is interpreted to be a brace member and is labeled in Modified Fig. 3A of Noble as BM, which has a generally flat surface for supporting the palmar surface of one or more fingers, also see Fig. 3B);
an upper member coupled to the brace member (see Modified Fig. 3A of Noble; the upper portion of shell 10 is interpreted to be an upper member as it is above the brace member BM and is labeled in Modified Fig. 3A of Noble as UM, and upper member UM is coupled to brace member BM via the protrusion disposed on the right side of both BM and UM that is folded over and covers the tip of a finger);
a fastening member (20) configured to secure the brace member and the upper member to the one or more fingers (see Modified Fig. 3A of Noble and Figs. 3A-3B; securing member 20 is configured to secure brace member BM and upper member UM to one finger as seen in the figures). 
Noble does not disclose a cold pack carried by the upper member. 
However, Figley teaches an analogous brace (3) and upper member (46) (see Fig. 11-12), and a cold pack (10) carried by the upper member (see Figs. 11-12 and Col. 4 lines 28-38; brace 3 has a top brace portion 46, which is an analogous upper member, and cold pack 10 is carried or supported by top brace portion 46, as cold pack 10 is attached via loop section 11 and hook section 12, see Fig. 2 and Col. 3 lines 34-43) providing an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper member (UM) of Noble with a loop section (11) that is complementary to a hook section (12) of a cold pack (10) for attachment as taught by Figley to have provided an improved finger brace that has an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15). 

    PNG
    media_image1.png
    311
    432
    media_image1.png
    Greyscale

Modified Fig. 3A of Noble. 
Regarding claim 2, Noble in view of Figley discloses the invention as discussed in claim 1. Noble in view of Figley further discloses wherein the brace member is formed of a substantially rigid material and configured to restrict movement of the one or more fingers at one or more of an MCP joint, a proximal IP joint, and a distal IP joint (see Modified Fig. 3A of Noble and Figs. 3A-3B of Noble, see Col. 2 lines 25-30 of Noble, and Col. 4 lines 26-30 of Noble; shell 10 of Noble can be constructed from materials such as aluminum or plastic, and thus is substantially rigid, and is configured to restrict movement of one or more fingers at a proximal IP joint, and distal IP joint, as brace member BM of Noble and securing member 20 of Noble encircles the proximal phalanx 56 of Noble and a second securing member 20 of Noble encircles distal phalanx 59 of Noble or distal joint 57 of Noble, restricting the movement). 
Regarding claim 3, Noble in view of Figley discloses the invention as discussed in claim 1. Noble in view of Figley further discloses wherein the fastening member (20 of Noble) comprises a strap configured to wrap around the brace member and the upper member (see Modified Fig. 3A of Noble, and Figs. 3A-3B of Noble; securing member 20 of Noble are VELCRO straps and wrap around brace member BM of Noble and upper member UM of Noble). 
Regarding claim 4, Noble in view of Figley discloses the invention as discussed in claim 3. Noble in view of Figley further discloses wherein the fastening member (20 of Noble) has a first end affixed to the brace member or the upper member, and a second end configured to selectively attach to a portion of the fastening member (20 of Noble) (see Modified Fig. 3A of Noble, and Figs. 3A-3B of Noble; securing member 20 of Noble has a first end, labeled in Modified Fig. 3A of Noble, that is affixed or connected to upper member UM of Noble, and a second end, labeled in Modified Fig. 3A of Noble, that is configured to selectively attach to a portion of securing member 20 of Noble, as securing member 20 of Noble is constructed from hook and loop material, see Col. 2 lines 39-47 of Noble). 
Regarding claim 5, Noble in view of Figley discloses the invention as discussed in claim 4. Noble in view of Figley further discloses wherein the first end is configured with a first component of a hook and loop fastener and the portion of the fastening member (20 of Noble) is configured with a second component of the hook and loop fastener (see Col. 2 lines 39-47 of Noble; securing member 20 of Noble is constructed from a hook and loop closure material, and thus the first end is configured with a first component of a hook and loop fastener and the portion of securing member 20 of Noble is configured with a second component of the hook and loop fastener). 
Regarding claim 7, Noble in view of Figley discloses the invention as discussed in claim 1. Noble in view of Figley further discloses wherein the cold pack (10 of Figley) is configured for selective attachment to the upper member (UM of Noble) (as previously modified above, see claim 1, cold pack 10 of Figley comprises hook section 12 of Figley and upper member UM of Noble has loop section 11 of Figley and are selectively attachable to one another, as a user can choose to attach or not attach the cold pack to the brace). 
Regarding claim 8, Noble in view of Figley discloses the invention as discussed in claim 7. Noble in view of Figley further discloses wherein the selective attachment is by hook and loop fastener (11, 12 of Figley) (as previously modified above, see claim 1, cold pack 10 of Figley comprises hook section 12 of Figley and upper member UM of Noble has loop section 11 of Figley for selective attachment). 
Regarding claim 11, Noble in view of Figley discloses the invention as discussed in claim 1. Noble in view of Figley further discloses a cushion (30 of Noble) positioned adjacent the brace member (BM of Noble), adjacent the upper member (UM of Noble), or both (see Modified Fig. 3A of Noble, and Figs. 3A-3B of Noble, and Col. 2 lines 31-38 of Noble; padding 30 of Noble (shown in Fig. 2A of Noble) is a cushion that is positioned near both the brace member BM of Noble and the upper member UM of Noble). 
Regarding claim 12, Noble in view of Figley discloses the invention as discussed in claim 11. 
Noble in view of Figley does not disclose wherein the cushion provides a boundary layer between the cold pack and the one or more fingers. 
However, Figley teaches in another embodiment an analogous cushion (34) (see Fig. 6) wherein the cushion (34) provides a boundary layer between the cold pack (10) and limb of a user (see Fig. 6 and Col. 4 lines 5-9; foam 34 is an analogous cushion that is placed on top of cold pack 10 and thus provides a boundary layer between a limb of a user and cold pack 10), providing to lessen the amount of cold transferred to the injury and provides greater comfort to the wearer of the brace (see Col. 4 lines 5-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cold pack (10 of Figley) in the device of Noble in view of Figley to be covered by a cushion (34) so as to provide a boundary layer between the cold pack and limb as taught by another embodiment of Figley to have provided an improved finger brace device that lessens the amount of cold transferred to the injury and provides greater comfort to the wearer of the brace (see Col. 4 lines 5-9). 
Noble in view of Figley discloses the invention as discussed above. Noble in view of Figley further discloses wherein the cushion (34 of Figley) provides a boundary layer between the cold pack (10 of Figley) and the one or more fingers (as previously modified above, foam 34 of Figley is placed between cold pack 10 of Figley and a finger and thus is a boundary layer). 
Regarding claim 13, Noble discloses a finger brace (see Figs. 3A-3B and Col. 2 lines 3-7), comprising:
a brace member having a supporting surface for supporting the palmar surface of one or more fingers (see Modified Fig. 3A of Noble; the bottom portion of shell 10 is interpreted to be a brace member and is labeled in Modified Fig. 3A of Noble as BM, which has a supporting surface for supporting the palmar surface of one or more fingers, also see Fig. 3B);
an upper support coupled to the brace member (see Modified Fig. 3A of Noble; the upper portion of shell 10 is interpreted to be an upper member as it is above brace member BM and is labeled in Modified Fig. 3A of Noble as UM, and upper member UM is coupled or connected to brace member BM via the protrusion disposed on the right side of both BM and UM that is folded over and covers the tip of a finger);
a strap (20) to secure the brace member and the upper support to the one or more fingers (see Modified Fig. 3A and Figs. 3A-3B; securing member 20 is a strap to secure the brace member BM and upper support UM to the one or more fingers). 
Noble does not disclose a cold pack carried by the upper support. 
However, Figley teaches an analogous brace (3) and an analogous upper support (46) (see Fig. 11-12), and a cold pack (10) carried by the upper support (46) (see Figs. 11-12 and Col. 4 lines 28-38; brace 3 has a top brace portion 46, which is an analogous upper support, and cold pack 10 is carried or supported by top brace portion 46, as cold pack 10 is attached via loop section 11 and hook section 12, see Fig. 2 and Col. 3 lines 34-43) providing an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper support (UM) of Noble with a loop section (11) that is complementary to a hook section (12) of a cold pack (10) for attachment as taught by Figley to have provided an improved finger brace that has an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15).
Regarding claim 14, Noble in view of Figley discloses the invention as discussed in claim 13. Noble in view of Figley further discloses wherein the upper support (UM of Noble) comprises the cold pack (10 of Figley) (as previously modified above, see claim 13, upper support UM of Noble comprises cold pack 10 of Figley via hook and loop sections 11, 12 of Figley). 
Regarding claim 15, Noble in view of Figley discloses the invention as discussed in claim 13. Noble in view of Figley further discloses wherein the cold pack (10 of Figley) is selectively attachable to the finger brace (as previously modified above, see claim 13, cold pack 10 of Figley comprises hook section 12 of Figley and upper member UM of Noble has loop section 11 of Figley, which is part of the finger brace, and are selectively attachable to one another, as a user can choose to attach or not attach the cold pack to the brace). 
Regarding claim 17, Noble in view of Figley discloses the invention as discussed in claim 13. Noble in view of Figley further discloses wherein the cold pack (10 of Figley) is fillable with a heat-absorbing material (see Col. 1 lines 64-67 et seq. Col. 2 lines 1-6 of Figley and claim 1B of Figley; cold pack 10 of Figley is an instant cold pack and produces an endothermic reaction which produces cold by the absorption of heat from the surroundings, thus cold pack 10 of Figley is fillable with heat-absorbing material). 
Regarding claim 18, Noble in view of Figley discloses the invention as discussed in claim 13. Noble in view of Figley further discloses wherein the strap (20 of Noble) is configured to extend around one or more fingers including an uninjured finger (see Col. 2 lines 39-43 of Noble; securing member 20 of Noble is configured to extend around one finger including an adjacent or uninjured finger). 
Regarding claim 19, Noble in view of Figley discloses the invention as discussed in claim 13. Noble in view of Figley further discloses wherein the strap (20 of Noble) is selectively attachable to secure the one or more fingers (see Col. 2 lines 39-47 of Noble; securing member 20 of Noble is selectively attachable or securable to the one or more fingers). 
Regarding claim 20, Noble discloses a finger brace (see Figs. 3A-3B and Col. 2 lines 3-7) comprising:
a finger support (10) configured to support an MCP joint and a proximal IP joint on a palmar side of a finger (see Figs. 3A-3B; shell 10 is a finger support and is configured to support an MCP joint and proximal IP joint on a palmar side of a finger). 
Noble does not disclose an ice pack carried by the finger support configured to apply a cold compress to the dorsal side of the MCP joint and the proximal IP joint. 
However, Figley teaches an analogous support (3), and an ice pack (10) carried by the support (3) configured to apply a cold compress to the dorsal side (see Figs. 11-12, and Col. 4 lines 28-38, and Fig. 2 and Col. 3 lines 34-43; brace 3 is an analogous support, and cold pack 10 is an ice pack that is carried by brace 3 and is configured to apply a cold compress to a dorsal side or upper side via loop section 11 and hook section 12) providing an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top of shell 10 of Noble with a loop section (11) that is complementary to a hook section (12) of a cold pack (10) for attachment as taught by Figley to have provided an improved finger brace that has an instant cold pack that is fixedly attached to a brace portion via hook and loop connection (see Col. 2 lines 51-53) in order to treat an injury and minimize swelling (see Col. 1 lines 8-15).
Noble in view of Figley discloses the invention as discussed above. Noble in view of Figley further discloses an ice pack (10 of Figley) carried by the finger support (10 of Noble) configured to apply a cold compress to the dorsal side of the MCP joint and the proximal IP joint (as previously modified above, cold pack 10 of Figley is carried by shell 10 of Noble as it is on the top of shell 10 of Noble and applies a cold compress to the dorsal side or upper side of the MCP joint and proximal IP joint). 
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Figley further in view of Doctor et al. (referred to as “Doctor”) (US 5,267,945).
Regarding claim 6, Noble in view of Figley discloses the invention as discussed in claim 3. 
Noble in view of Figley does not disclose wherein the fastening member comprises an elastic material configured to stretch and provide adjustability of the finger brace onto the one or more fingers. 
However, Doctor teaches an analogous fastening member (20, 22) wherein the fastening member (20, 22) comprises an elastic material configured to stretch and provide adjustability of the finger brace onto the one or more fingers (see Figs. 5, 6A-6B, 7, and see Col. 3 lines 41-47; straps 20, 22 are fastening members which comprise of nylon material, which is an elastic stretchy material, and thus is configured to stretch and provide adjustability of the finger brace shown in Fig. 7 onto one or more fingers), providing a strong, water-resistant material that can wrap around an adjacent uninjured finger (see Col. 3 lines 41-47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the fastening member (20 of Noble) in the device of Noble in view of Figley to be an elastic material, like nylon, as taught by Doctor to have provided an improved finger brace that provides a strong and water-resistant material that can wrap around an adjacent uninjured finger (see Col. 3 lines 41-47). 
Regarding claim 9, Noble in view of Figley discloses the invention as discussed in claim 7. 
Noble in view of Figley does not disclose wherein the selective attachment is by a groove and a protrusion. 
However, Doctor teaches an analogous cold pack (40) wherein the cold pack configured for selective attachment is by a groove and a protrusion (definition of groove: a long narrow, hollow space cut into a surface, https://dictionary.cambridge.org/us/dictionary/english/groove, thus see Figs. 7 and 8; cold pack 40 is housed in a pouch or groove, as it is a long narrow hollow space, and protrudes outward as seen in Fig. 8, and thus is a selective attachment as a user can choose to place cold pack 40 in the pouch or groove) providing a cold pack to minimize the interference with the natural motion of the fingers (see Col. 3 lines 58-62) and to provide a convenient means of applying a cold compress to an injury (see Col. 2 lines 35-37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the selective attachment style of hook and loop (11, 12 of Figley) in the device of Noble in view of Figley to groove and protrusion as taught by Doctor to have provided an improved finger brace that provides a cold pack to minimize the interference with the natural motion of the fingers (see Col. 3 lines 58-62) and provides a convenient means of applying a cold compress to an injury (see Col. 2 lines 35-37).
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Figley further in view of Leon (US 10,383,763 B1).
Regarding claim 10, Noble in view of Figley discloses the invention as discussed in claim 1. 
Noble in view of Figley does not disclose wherein the upper member defines an internal cavity and the cold pack is located within the internal cavity. 
However, Leon teaches an analogous upper member (102) and analogous cold pack (174) wherein the upper member (102) defines an internal cavity (170) and the cold pack (174) is located within the internal cavity (170) (see Figs. 1-2 and Col. 4 lines 51-64; the thermal digit wrap assembly 102 is an analogous upper member as it is placed on the dorsal or upper side of a user’s finger as seen in Fig. 1, and defines interior volume 170 which is an internal cavity for cooling gel 174 to be located within interior volume 170 and provides an isolated cold-pack), providing to reduce swelling and pain following an injury to a digit (see Col. 4 lines 51-64) and is easier for a user to put on and use as there are less components. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cold pack (10 of Figley) in the device of Noble in view of Figley to cold pack 174 as taught by Leon, and to have modified the upper member (UM of Noble) in the device of Noble in view of Figley to define an internal cavity 170 as taught by Leon to have provided an improved finger brace that reduces swelling and pain following an injury to a digit (see Col. 4 lines 51-64), and is easier for a user to put on and use as there are less components. 
Regarding claim 16, Noble in view of Figley discloses the invention as discussed in claim 13. 
Noble in view of Figley does not disclose wherein the upper support comprises an internal cavity, the cold pack is located within the internal cavity. 
However, Leon teaches an analogous upper support (102) and analogous cold pack (174) wherein the upper support (102) comprises an internal cavity (170) and the cold pack (174) is located within the internal cavity (170) (see Figs. 1-2 and Col. 4 lines 51-64; the thermal digit wrap assembly 102 is an analogous upper support as it is placed on the dorsal or upper side of a user’s finger as seen in Fig. 1 and provides support to a digit, and comprises interior volume 170 which is an internal cavity for cooling gel 174 to be located within interior volume 170 and provides an isolated cold-pack), providing to reduce swelling and pain following an injury to a digit (see Col. 4 lines 51-64) and is easier for a user to put on and use as there are less components. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cold pack (10 of Figley) in the device of Noble in view of Figley to cold pack 174 as taught by Leon, and to have modified the upper member (UM of Noble) in the device of Noble in view of Figley to define an internal cavity 170 as taught by Leon to have provided an improved finger brace that reduces swelling and pain following an injury to a digit (see Col. 4 lines 51-64), and is easier for a user to put on and use as there are less components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754